            Case 2:19-mj-00140-jmc Document 1-1 Filed 08/07/19 Page 1 of 5



                               AFFIDAVIT

        I, May Chow, being duly sworn, state the following:

1.      I   am a Special Agent with the US Secret Service assigned to the Burlington Resident

Agency. I have been employed     as a Special Agent since June    1998. I have conducted numerous

investigations into persons engaging in offenses involving the manufacturing, possession and

distribution of counterfeit US currency. I have received extensive training regarding the technical

features of genuine cumency, the detection of counterfeit currency, and the methods of operation

used by counterfeiters.

2.     I    am aware of facts that give me probable cause to believe that Dianna Arseneault

knowingly passed and attempted to pass counterfeit obligations of the United States with the intent

to defraud, in violation of Title 18 U.S.C   S   472. This affidavit is based upon my own personal

knowledge and upon information received from other individuals. This affidavit is meant to set

forth probable cause and does not include every fact known to law enforcement about the events

described below.

3.     On 7122119, Officer Jennifer Cousins, Burlington Police Department, Burlington, VT,

advised me that a complaint was received from the Burlington Asian Market that a male and female

were attempting to make an RIA1 money transfer in the amount           of $4800 in counterfeit   US

culrency to Guiseppe Macri, Montreal    QC.      According, to Officer Cousins, an employee at the

Burlington Asian Market recognized Arseneault from a previous RIA money transfer transaction

that occurred on 611119. A copy of the July 22,2019 RIA money transfer and a copy of the

Canadian passport for Arseneault were provided to Officer Cousins who verified that Arseneault




I According to the company's
                              website, RIA offers money transfers and related services through
over 377,000 locations in 149 countries. See https://www.riamoneytransfer.com/us/en/about-ria

                                             Page 1 of 5
          Case 2:19-mj-00140-jmc Document 1-1 Filed 08/07/19 Page 2 of 5



and the male, later identified as Guiseppe Macri, were the individuals responsible for the previous

money transfer and for the current attempt on7/22/19.

4.      In addition to the documents provided by Burlington Asian Market, Offrcer           Cousins

advised that the male that was accompanying Arseneault fled the business in a brown 2007 Toyota

Camry with Quebec registration W34HKT. Officer Cousins advised that abulletin had issued for

the vehicle and for the occupant.

5.      On7 /2211,9, Customs and Border Protection Officer Nicole Moreno advised that the Toyota

Camry, operated by Guiseppe Macri, entered Canada at approximately 1221hours that same day.

6.      Officer Cousins fuither advised that Arseneault was interviewed on site at the Burlington

Asian Market. According to Officer Cousins, Arseneault changed her statement multiple times

regarding her involvement with the counterfeit US currency.

7.     On7/22/19, Sergeant Nadeau, Burlington Police Department, Burlington, VT, provided

me with a snapshot of the front of several of the apparent counterfeit notes seized from Arseneault.

Using that image, I entered the denomination and serial number on the front of each note into the

U.S. Secret Service's Counterfeit Tracking System.2 From the information entered, the Counterfeit

Tracking System identified several of the provided notes as counterfeit. Further, the Counterfeit

Tracking System indicated that bills with the same denominations and serial numbers had been

reported (and later deemed counterfeit) following Arseneault's RIA transfer          in June 2019.
Additionally, in discussions with responding law enforcement officers, I confirmed the bills had

other indicia of being counterfeit, specifically, the blue 3-D security ribbon on the $100 note




2
 The Counterfeit Tracking System is an application that manages data regarding reported and
confirmed counterfeit notes. It does not contain every counterfeit note produced, but rather, those
notes reported to U.S. Secret Service that were determined by the agency to be counterfeit.

                                            Page 2 of 5
          Case 2:19-mj-00140-jmc Document 1-1 Filed 08/07/19 Page 3 of 5



appeared to be taped on a few of the bills, the watermark did not resemble Benjamin Franklin, and

the paper felt odd.

8.      On7l22ll9, I interviewed Arseneault who was advised of her constitutional rights under

Miranda which she acknowledged and verbally waived. According to Arseneault, she met Macri

via an online dating site approximately a year ago. Arseneault stated that Macri asked her to

accompany him to the US      to   send money   to himself in Canada for a better exchange   rate.

Arseneault advised that she has driven Macri's vehicle on two occasions to send US money via

RIA money transfer services. Arseneault acknowledged that she was responsible for sending         a

RIA wire transfer to Macri on 6lI/19 from the Burlington Asian Market. Arseneault explained

that on 7122119, she and Macri drove up to the Burlington Asian Market and Macri handed her the

culrency in an envelope. She then took the money out of the envelope to give to the clerk. She

claimed she did not know the money was counterfeit. Arseneault also advised that she received

$500 in Canadian crurency for wiring the money on 6/l/19 to Macri and was to receive the same

for her involvement on July 22,2019 before she was arrested by the Burlington Police Department.

Arseneault did not mention her attempt to send money from the Nepali Dumpling House on

7l20l19 (discussed below) during the interview.

9.     On7l22ll9, Foreign Service National (FSN3 Sima Ghafghaichi,      USSS Montreal, advised

that Arseneault and Macri are not of record for any Canadian or US criminal involvements.

10.      On 7122119, Officer Durwin Ellerman, Burlington Police Department, advised that on

7/20/19 he responded   to a complaint from the Nepali Dumpling House for the passing of
counterfeit US currency. According to Officer Ellerman, Macri and Arseneault were at the Nepali




'Foreign Service Nationals are investigators that are paid by the U.S. State Department but who
work to support the USSS in a foreign country with investigations and protection

                                           Page 3 of 5
           Case 2:19-mj-00140-jmc Document 1-1 Filed 08/07/19 Page 4 of 5



Dumpling House attempting to send an RIA wire transfer in the amount of $3000 to Macri in

Montreal. Officer Ellerman stated that the Nepali Dumpling House had advised Arseneault that

the money was counterfeit, and by the time he had arrived on scene, Arseneault and Macri had

departed with the counterfeit US currency. Officer Ellerman received a copy of the receipt for the

unexecuted transfer from the Nepali Dumpling House which listed the sender as Arseneault and

the recipient as Macri. Nepali Dumpling house employees further provided a description of               a

vehicle matching Macri's Toyota Camry.

ll.      On   7123119,   FSN Ghafghaichi provided the border crossing history for Macri              and

Arseneault. The crossings for Macri and Arseneault corresponded with the 611,7120, and              7122

dates   of the reports of    attempted use   of counterfeit US crrrency to the Burlington Police
Department.

12.     On    7123119,   I examined all suspected counterfeit   US currency from the July 22,2019

incident, totaling $4800, and based on my training and experience identified the bills as counterfeit

and identified that all suspected bills were produced using offset printing methods. I noted that the

bills were not printed on the correct type of paper (U.S. crrrency is printed on paper manufactured

by a specific company which contains a mix of 25Yo linen and 25%o cottonwith randomly disbursed

red and blue security fiber). The paper in the presented notes was too thick and lacked these red

and blue fibers. Further, the watermark resembled Santa Claus rather than Benjamin Franklin and

the security threads did not glow when held up to ultraviolet light.   All of these factors   are indicia

of counterfeiting. Offset printing methods involve a traditional printing process where the image

is transferred to the paper. The counterfeit US cumency that is of record in the USSS Counterfeit

Tracking System are classified to a traditionally printed counterfeit Federal Reserve Note which

has a common combination of identifiers, such as front plate, back plate, series, and quadrant.




                                              Page 4 of 5
         Case 2:19-mj-00140-jmc Document 1-1 Filed 08/07/19 Page 5 of 5




13.    Based on the information set forth above,   I   believe there is probable cause to find that

Dianna Arseneault knowingly passed and attempted to pass counterfeit currency on July 22,2019.




                                                        Special Agent



Sworn and subscribed to before me at Burlington, Vermont on this
                                                                    n*
                                                                     J   Auy of August, 2019.




                                           U.S. Magistrate J




                                         Page 5 of 5
